              Case 6:18-bk-02491-CCJ        Doc 62    Filed 04/06/19      Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION
                                     www.flmb.uscourts.gov

In re:                                                      Case No. 6:18-bk-02491-CCJ
                                                            Chapter 13
JAMES ANTHONY VILLANI,

Debtor.
________________________________/

                      RESPONSE TO MOTION TO DISMISS FOR
                  FAILURE TO MAINTAIN TIMELY PLAN PAYMENTS
                                [Document No. 58]

         COMES NOW James Anthony Villani, Debtor, by his undersigned counsel, and in

response to the Trustee's Motion to Dismiss for Failure to Maintain Timely Plan Payments

[Document No. 58], states as follows:

         1.     Debtor admits the averments of paragraph 1 of the said Motion.

         2.     Debtor admits the averments of paragraph 2 of the said Motion.

         3.     Debtor admits the averments of paragraph 3 of the said Motion.

         4.     Debtor admits the averments of paragraph 4 of the said Motion; and further

                answering, Debtor states that he has this date filed a Motion to Amend Confirmed

                chapter 13 Plan that addresses his delinquent payments.

         WHEREFORE, Debtor prays that the Trustee's Motion to Dismiss for Failure to Maintain

Timely Plan Payments [Document No. 58] be denied.

                                                     Respectfully submitted,

                                                     /s/ John T. Snow______________________
                                                     John T. Snow, Esq.
                                                     Attorney for Debtor
                                                     FL Bar #0039685
                                                     390 North Orange Ave., Ste. 2300
                                                     Orlando, FL 32801
                                                     Phone 407-286-6663
                                                     johnsnow@cfl.rr.com
            Case 6:18-bk-02491-CCJ         Doc 62     Filed 04/06/19     Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Response has been
furnished by United States mail and/or by electronic transmission to the parties listed below on
04/06/2019:
        Debtor – James Anthony Villani, 608 Fiorella Ct., DeBary, FL 32713
        Trustee - Laurie K. Weatherford, PO Box 3450 Winter Park FL 32790


                                                     /s/ John T. Snow__________________
                                                     John T. Snow, Esq.
                                                     Attorney for Debtor
                                                     FL Bar #0039685
                                                     390 North Orange Ave., Ste. 2300
                                                     Orlando, FL 32801
                                                     Phone 407-286-6663
                                                     Fax 407-412-5068
                                                     johnsnow@cfl.rr.com
